UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 2) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-146744 MACH ONE CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 88-0338837 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 974 Silver Beach Road Belgium, WI 53004 (Address of principal executive offices) (Zip Code) (888) 400-7179 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $0.001 Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S−B contained in this form, and no disclosure will be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10−K or any amendment to this Form 10−K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filer o Non-accelerated filer oSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Aggregate market value of the voting stock held by non-affiliates:$7,839,917as of the last day of the Company’s most recently completed second quarter of June 30, 2009 when the reported sale price was $0.10 per share. Number of shares outstanding of common stock at April 12, 2010: Common Stock: 188,813,574. Transitional Small Business Disclosure Format: Yes o No x Explanatory Note This Amendment No.2 to the Annual Report on Form 10-K/A of Capsalus Corp. formally known as Mach One Corp., for the fiscal year ended December 31, 2009, filed with the Securities and Exchange Commission on May 24, 2010, is being filed to conform the wording of certifications 31.1 and 31.2 as required by Item 601(b)(31) of Regulation S-K. Table of Contents Page PART I Item 1. Description of Business 2 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Submission of Matters to a Vote of Security Holders 8 PART II Item 5. Market for Registrant’s Common Equity and Related Stockholder Matters, and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 12 Item7. Management’s Discussion and Analysis Of Financial Condition and Resultsof Operations 12 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 17 Item 8. Financial Statements and Supplemental Data 17 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 18 Item9A(T). Controls and Procedures 19 Item 9B. Other Information 19 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 19 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions 24 Item 14. Principal Accountant Fees and Services 24 Part IV Item 15. Exhibits; Financial Statement Schedules 25 SIGNATURES 26 1 PART I. ITEM 1.DESCRIPTION OF BUSINESS History The Company was organized as Underdog, Inc., under the laws of the State of Utah on March 19, 1982.The Company went through various name changes and business combinations to finally be named Mach One Corporation (“Mach One”) in connection with a business combination on July 20, 1994. Mach One operated as an inactive shell prior to acquiring all of the outstanding shares of VDx Inc. (VDx), a private corporation, in exchange for 30,000,000 shares of common stock on January 17, 2006. VDx is a biotech company that specializes in immune/gamma globulin solutions (Iggs)for the equine and bovine markets.Subsequent to the merger, Mach One had 30,287,451 total common shares outstanding.This transaction has been accounted for as a reverse merger with VDx treated as the accounting acquirer as their stockholders controlled approximately 99% of the post-merger common stock.As such, the accompanying financial statements include the activity of VDx since its inception in 2004. On December 31, 2008, Mach One acquired all of the issued and outstanding capital stock of Pacific Rim in exchange for 28,000,000 shares of Mach One common stock and an aggregate of $1,500,000 Five Year Zero Coupon Convertible Promissory Notes. Pacific Rim is now a wholly-owned subsidiary of Mach One. During the year ended December 31, 2009, Mach One acquired certain assets of Modular Process Constructors, LLC (MPS), a transaction that closed February 19, 2009 and all of the issued and outstanding stock of Ceres Organic Harvest, Inc. (Ceres), a transaction that closed February 21, 2009. Business of the Company The mission of Mach One is to seek, acquire and develop innovative global wellness organizations that provide bio-based solutions to help address one of the world’s most pressing and costly needs—positive, long-term health and longevity benefits for animals and humans. While animal wellness, organic and sustainable products are our initial,primaryfocus, we intend in the near future to add nutraceuticals to our growing list of ventures. Overview Mach One has begun a process of gathering promising enterprises, biotechnologies, expertise and funding into a single organization that can address the needs of global wellness in a time of new threats and challenges. Currently, we have three Mach One Operating Groups: Animal Wellness, Organics and Sustainables, and BioPharm Process Systems. They offer a broad range of solutions to wellness problems from helping calves develop immunity at birth to carefully managed organic grain crops to testing equipment that helps detect compromised food products long before they can cause a problem. At Mach One, we are committed to delivering solutions that positively impact global wellness—through application of biotechnology to enhance the defensive capabilities of both animal and human immune systems. While active immunity is based on a seek and destroy model that does not allow foreign intruders to survive once they enter the body, passive immunity reduces the chances of those intruders from ever entering in the first place. As a team, these two immune systems provide a much more formidable line of defense against anything that might compromise the integrity of wellness in animals and humans. Our commitment is to bring to market passive immunity products that offer broad-spectrum solutions to the challenges food producers and consumer health providers face today. In a global village, where our health, and the health of our food supply is vulnerable to the rapid spread of new and old threats, our vision at Mach One is to play a major role in sustaining wellness. 2 Animal Wellness Group (AWG) Mach One is a global wellness company that provides biotechnology-based solutions to help address one of the world’s most pressing and costly needs—positive, long-term health and longevity benefits for disease-threatened animals of commercial operations.Through our AWG, we are focused on major opportunities within the commercial livestock and poultry industries—with an initial focus on the beef and dairy industries. Production animals, particularly dairy cows and beef cattle, have two critical periods of vulnerability during their life span that can dramatically lower their productivity and threaten even their ability to survive—problems that cost production animal industries enormous amounts of money—hundreds, sometimes billions of dollars per year. One vulnerability period occurs during the first days of life when the immune system is in its development stage. And the second occurs when environmental factors such as shipping and receiving put the immune system under stress. To address these high-stress and immune challenged times, our AWG has developed a line of unique and effective products which yield bottom line improvements. We provide targeted, broad spectrum immunoglobulins (Iggs) that offer a new level of cost effectiveness, improved health and ease of administration.AWG brings together proven science with cutting edge techniques for achieving totally new levels of success—for more efficient and effective ways to deliver essential, preventative strategies—giving beef and dairy herd managers a fresh line of defense against some of the biggest health challenges in the industry. Organics and Sustainables Group Ceres, the flagship of Mach One’s Organics and Sustainables Group (OSG), addresses the growing needs of food manufacturers in the organic foods market. The agriculture sector is faced with a growing challenge to increase production capacity for organic raw commodities and feed stocks that go into the finished products. Ceres has built a successful model for conducting business that meets this challenge. It has created reliable supply programs for its customers by working with organic producers, transportation companies, and food manufacturers to: ● Contract crop production annually with growers over a wide growing region to limit the risks related to weather; ● Create efficiencies in transportation and logistics for raw and finished products to control costs; ● Manage the processing and inventory of the organic ingredients to meet the specifications and quantities of the end user; and ● Access offshore resources for organic commodities and ingredients as a backup source of supply Ceres creates a reliable production process that meets the needs of the market by enrolling the growers, manufacturers, and customers as stakeholders in the process of building sustainable supply-chains. BioPharm Process Systems Group MPS is now a pivotal part of Mach One’s BioPharm Process Systems (BPS) Group.Along with servicing its key biopharmaceutical clients, BPS will also be integral in setting up and servicing the projected three laboratories around the U.S.—for production of Mach One’s Animal Wellness Group Bridge™ product line. These labs are in our plan to ramp up supply of various products, both animal and human, that are fundamental to Mach One’s business model. Through our own skilled work force and a large network of subcontractors, BioPharm Process Systems (BPS) provides documentation, process modules, process skids, custom tanks and vessels and custom stainless steel fabrication to the biopharmaceutical industry—and has access to over 90,000 square feet of engineering and fabrication space. Additional products and services include professional project management, design qualifications, detailed design, component procurement, schedule metrics and reporting, data entry and environmental threats and opportunities modeling. 3 Our Products and Services Dairy Products AWG has developed a line of products called Bridge™ to help with the wellness management of dairy herds. We have a proprietary processing system that allows for the elimination of microorganisms from first milk that would otherwise be transmitted to a calf along with production of immunogens that can be used to immunize cattle. This process includes the collection of plasma from the vaccinated animals to produce the Bridge™ products which provides coverage of a broad spectrum of microbes. Key to our success has been our ability to demonstrate that delivery of Iggs to various mucus membrane lined parts of the animal’s body will prevent the entrance of microbes to those areas. The Iggs can be fed orally, sprayed into the mouth or nasal passages or given in dry form. We describe our process as Intramucosal Passive Protectant™. It is designed to cross-react with given groups of microbes such as Pasteurella, Hemophilus, M. paratuberculosis (Johnnes disease), Mycoplasma, E.coli, Salmonella, Mastitis organisms, Bovine Viral Diarrhea (BVD) viruses, and Influenza viruses such as H1N1, H3N2, and H5N2.This produces the concentrated, broad spectrum, functional bovine gamma globulins used in Bridge™. Uses for our Bridge™ products are numerous.They are particularly important at the birth of a calf when its immune system is still challenged. Given within the first 12 hours via milk and then from day 2-35 as a milk replacement, the calf is protected and given a strong and healthy path to wellness. Bovines are also susceptible to stress and challenging health issues during shipping and adjusting to feed lots. Nasal sprays, lick tank solutions and mixing Bridge™ with normal feeding procedures allows herd managers to efficiently address these threats—no matter how Bridge™ products are administered. Beef Products AWG Bridge™ products also help with the wellness management of beef herds. We offer a preventative approach with proprietary supplements that reduce the chance of microorganisms from entering a newborn calf. Follow up feedings keep the calf safe from the second day until day 35 when the calf’s own immune system takes over. Bridge™ is also a great way to assist an animal’s immune system when it is under stress from shipping or adjustment to a new feed lot. The AWG process includes the collection of plasma from vaccinated bovines to produce the Bridge™ products. Key to our success is our ability to demonstrate that delivery of Iggs to various mucus membrane lined parts of an animal’s body will prevent the entrance of microbes. The Iggs can be fed orally, sprayed into the mouth or nasal passages or given in dry form. We describe our process as Intramucosal Passive Protectant™. It is designed to cross-react with given groups of microbes such as Pasteurella, Clostridium, M. paratuberculosis (Johnnes disease), Mycoplasma, E.coli, Salmonella, Mastitis organisms, and BVD viruses.This produces the concentrated, broad spectrum, functional bovine gamma globulins that are at the core of our beef wellness solutions. Nasal sprays, lick tanks and mixing Bridge™ with normal feeding procedures allows herd managers to efficiently address a broad range of threats—no matter how Bridge™ products are administered. Industrial Ingredients The primary ingredient offerings of Ceres include: · organic unenriched semolina · organic durum patent flour · organic whole wheat durum flour · organic wheat gluten · organic wheat starches · organic HI-FI oats · organic spring wheat flour · organic winter wheat flour · imported organic roasted Greenwheat Freekeh™ (Currently not available as a certified organic product) Employees As of the date of this Report, the Company has 10 full time employees and 2 part time employees. ITEM 1A.RISK FACTORS A description of risk factors is not required for smaller reporting companies.However, we note that a variety of factors could cause our actual results and future experiences to differ materially from management’s anticipated results or other expectations expressed in this Annual Report. The risks and uncertainties that may affect our operations, performance, development and results include, but are not limited to, the following: · whether we will be able obtain additional financing to continue or expand operations and the terms on which we will be able to obtain this financing, if at all; · whether our products will perform as expected in commercial applications; 4 · our ability to obtain any commercial financing to allow us to inventory for processing for our Organics and Sustainables Group, and to obtain such financing in amounts required and on commercially reasonable terms; · our ability to negotiate contracts and purchase orders with distributors and retailers; · risks related to inventory costs, shipping and handling and spoilage; · our ability to obtain one or more third-party manufacturers for our system components and other products; · the cost at which we will be able to have our system components and other products manufactured, if at all, and the time it will take to have our system components and other products manufactured; · our ability to obtain all required components for our systems on a timely basis and at the prices we anticipate; · whether our systems and products are viewed as providing the benefits we expect; · our systems and products performing in the manner we expect in customer applications and without any material modifications; · our ability to obtain all necessary governmental approvals for our systems and other products, including all required import-exporter licenses and permits; · whether the introduction of the Bridge™ brand will succeed in creating preferences with the consuming public; · the pace at which we will utilize our existing working capital and whether our existing working capital will be sufficient for us to continue to develop our systems and products to the extent we anticipate; · our ability to protect our intellectual property and obtain and maintain patents and other protections for our intellectual property; · the possible impact from competing products or technologies; · our ability to hire, train and retain a consistent supply of reliable and effective employees, both domestically and in any countries in which we might be able to install one of our processing systems; · the risk of non-payment by, and/or insolvency or bankruptcy of, our customers and others with indebtedness to us; · the costs of complying with applicable labor laws and requirements, including, without limitation, with respect to health care · economic and political instability in foreign countries or restrictive actions by the governments of foreign countries in which we may seek to conduct our business or obtain customers; · changes in tax laws or the laws and regulations governing our products and on income generated outside the United States; · general economic, business and social conditions in the United States and in foreign countries where we may conduct our business; · fluctuation in interest rates, insurance, shipping, energy, fuel and other business utilities in any countries in which we conduct business; · the stability of and fluctuations in currencies in which we conduct business; · threats or acts of terrorism or war; strikes, work stoppages or slowdowns by labor organizations in any countries in which we conduct business; and · natural or man-made disasters that could adversely impact the industries or countries in which we conduct business. Risks Related to Our Stock Stocks traded on the OTCBB are subject to limitations in connection with the availability of quotes and order information. Our shares currently trade on the Over The Counter Bulletin Board. Trades and quotations on the OTCBB involve a manual process and the market information for those securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmation may be delayed significantly. Consequently, one may not able to sell shares of our common stock at the optimum trading prices. 5 Stocks quoted on the OTCBB may be subject to delays in order communications. Electronic processing of orders is not available for securities traded on the OTCBB and high order volume and communication risks may prevent or delay the execution of one’s trading orders. This lack of automated order processing may affect the timeliness of order execution reporting and the availability of firm quotes for shares of our common stock. Heavy market volume may lead to a delay in the processing of security orders for shares of our common stock, due to the manual nature of these markets. Consequently, you may not able to sell shares of our common stock at the optimum trading prices. Penny stock regulations impose certain restrictions on marketability of our securities. Our common stock is deemed to be “penny stock” as that term is defined in Rule 3a51-1 promulgated under the Securities Exchange Act of 1934. Subject to certain exceptions, penny stocks are stock: ● With a price of less than $5.00 per share or an exercise price of less than $5.00 per share; ● That are not traded on a “recognized” national exchange; ● Whose prices are not quoted on the NASDAQ automated quotation system; or ● In issuers with net tangible assets less than $2.0 million (if the issuer has been in continuous operation for at least three years) or $5.0 million (if in continuous operation for less than three years), or with average revenues of less than $6.0 million for the last three years. As a result, our common stock is subject to rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors (generally those with assets in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 together with their spouse). For transactions covered by such rules, the broker-dealer must make a special suitability determination for the purchase of such securities and have received the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the transaction, of a risk disclosure document mandated by the SEC relating to the penny stock market. The broker dealer must also disclose the commission payable to both the broker dealer and the registered representative, current quotations for the securities and, if the broker dealer is the sole market maker, the broker dealer must disclose this fact and the broker dealer’s presumed control over the market. Finally, monthly statements must be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. In addition, the SEC currently intends to create additional obligations with respect to the transfer of penny stocks. Most importantly, the SEC proposes that broker-dealers must wait two business days after providing buyers with disclosure materials regarding a security before effecting a transaction in such security. Consequently, the “penny stock” rules may restrict the ability of broker dealers to sell our securities and may affect the ability of investors to sell our securities in the secondary market and the price at which such purchasers can sell any such securities, thereby affecting the liquidity of the market for our common stock. Shareholders should be aware that, according to the SEC, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Those patterns include: ● control of the market for the security by one or more broker-dealers that are often related to the promoter or issuer; ● manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; ● “boiler room” practices involving high pressure sales tactics and unrealistic price projections by inexperienced sales persons; ● excessive and undisclosed bid-ask differentials and markups by selling broker-dealers; and ● the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the inevitable collapse of those prices with consequent investor losses. Risk of market fraud. Shares traded on OTCBB securities are frequent targets of fraud or market manipulation. Not only because of their generally low price, but also because the reporting requirements for these securities are less stringent than for listed or NASDAQ traded securities, and no exchange requirements are imposed. Dealers may dominate the market and set prices that are not based on competitive forces. Individuals or groups may create fraudulent markets and control the sudden, sharp increase of price and trading volume and the equally sudden collapse of the market price for shares of our common stock. 6 Limited liquidity on the OTCBB. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Due to lower trading volumes in shares of our common stock, there may be a lower likelihood of one's orders for shares of our common stock being executed, and current prices may differ significantly from the price one was quoted at the time of one's order entry. Our shares average daily trading volume for the last two months is 125,000 per trading day. Limitation in connection with the editing and canceling of orders on the OTCBB. Orders for OTCBB securities may be canceled or edited like orders for other securities. Due to the manual order processing involved in handling OTCBB trades, order processing and reporting may be delayed, and one may not be able to cancel or edit one's order. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. Demand for shares of our common stock may be decreased or eliminated. The dealer’s spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of shares of our common stock on the OTCBB if the stock must be sold immediately. Further, purchasers of shares of our common stock may incur an immediate “paper” loss due to the price spread. Moreover, dealers trading in these markets may not have a bid price for shares of our common stock. Due to the foregoing, demand for shares of our common stock may be decreased or eliminated. Our common stock has experienced a high degree of volatility in price and volume and may experience the same in the future. The market price for our common stock in the past two years has experienced a high degree of volatility both in price and volume. The stock has a two year low of $0.015 which occurred on September 8, 2008 and a two year high of $0.36 occurring on January 9, 2009. Because of this, you may experience the same volatility in the future. You may or may not experience similar volatility in the future. You may experience dilution in your ownership of shares of our common stock. We have financed our operations, in large part, by issuing promissory notes convertible into our common stock. The prices at which the principal and interest of the convertible promissory notes are convertible into shares of common stock may be less than the then-current bid price of our common stock. Sales of shares of our common stock at prices less than prevailing bid prices has had a dilutive effect on the owners of our common stock immediately prior to such sales or conversions. We have also issued a substantial number of shares of our common stock as payment to service providers for marketing and consulting services. To the extent we continue to issue shares of our common stock at prices less than the then-current bid prices or in connection with marketing and consulting services, existing owners of common stock will continue to suffer dilution of their share ownership. For the foreseeable future, we do not anticipate being able to issue shares of our common stock at prices equal, or substantially equal to, their bid prices at the time of such sales. Furthermore, sales of shares at prices less than the prevailing bid price of our common stock can be expected to result in downward pressure on our stock price. In November of 2008 and January of 2009, we executed $2,250,000 of promissory notes with 44 individuals. These notes carry an interest rate of 12% and are due 6 months from date of execution. The notes have a provision for conversion into equity of the company. If all notes are converted at the end of the term, an additional 34,733,333 shares will be issued. All notes have been converted except for one with principal of $100,000 convertible into 2,222,222 shares. 7 We have never paid dividends on our common stock, and we do not anticipate paying dividends for the foreseeable future; therefore, returns on your investment may only be seen by the appreciation of the value in our securities. Investors should not rely on an investment in our stock for the payment of cash dividends. We have not paid any cash dividends on our capital stock and we do not anticipate paying cash dividends in the future. Investors should not make an investment in our common stock if they require dividend income. Any return on an investment in our common stock will be as a result of any appreciation, if any, in our stock price. We intend to retain earnings, if any, for use in the operation of our business and to fund future growth. Because of this, investors may only see a return on their investment if the value of the shares owned appreciates. We have the ability, without shareholder approval, to issue preferred stock and designate the rights, preferences and privileges that may be senior to common stock. We have a total of 10,500,000 authorized shares of preferred stock. The Board of Directors may determine, without shareholder approval, the rights, preferences and privileges of the preferred stock. Depending on the rights, preferences and privileges granted when the preferred stock is issued, it may have the effect of delaying, deferring or preventing a change in control without further action by the shareholders, may discourage bids for our common stock at a premium over the market price of the common stock and may adversely affect the market price of and the voting and other rights of the holders of our common stock. We can issue common stock without shareholder approval that may cause dilution to existing shareholders. We have 239,500,000 authorized shares of common stock that can be issued by the Board of Directors. Under most circumstances, the Board of Directors has the right to issue these shares. If all of these shares were issued, it would substantially dilute the existing shareholders. In January 2010, the Company increased the number of authorized shares to 510,500,000, which includes 500 million shares of common stock, 1 million shares of Series A preferred stock, 500,000 shares of Series B preferred stock, 8 million shares of Series C preferred stock and 1 million shares of other preferred stock. An investment in our securities is highly speculative and subject to numerous and substantial risks. Readers are encouraged to review these risks carefully before making any investment decision. ITEM 1B. UNRESOLVED STAFF COMMENTS NONE. ITEM 2. PROPERTIES Our principal executive office is located at 974 Silver Beach Road, Belgium, Wisconsin 53004. The lease payment of $4,300 per month on 3,500 square feet of offices and manufacturingexpired in March 2010. We also lease office space in St. Paul, MN. The lease payment is $3,600 per month and is paid on a month-to-month basis. We also lease a manufacturing facility in Oakland, Nebraska. The lease payment is $3,000 per month and expires in August 2010. We have not renewed the lease on the facility in Belgium, but remain in the space on a month-to-month basis. ITEM 3. LEGAL PROCEEDINGS We are not a party to any material legal proceedings and, to our knowledge, no material proceedings are threatened or contemplated against us. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS We filed a preliminary and definitive information statement to increase the number of authorized shares in the company to 510,500,000 shares and put it to a vote of our security holders during the quarter ended December 31, 2009. A majority of shareholders voted to approve the increase. 8 PART II. ITEM 5.MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted under the symbol "MNCN" on the OTCBB. The following table sets forth the high and low bid prices for shares of our common stock for 2008, 2009, and the first quarter of 2010 , as reported by the Pink Sheets and OTCBB.Quotations reflect inter dealer prices, without retail markup, mark down, or commission, and may not represent actual transactions. YEAR PERIOD HIGH LOW First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Common Stock Currently Outstanding As of April 12, 2010, 188,813,574 of our current outstanding shares consist of restricted common stock. All of these shares remaining are eligible for resale pursuant to Rule 144 of the Securities Act. We have no plans or commitments to register such shares in the future. Holders As of the date of this Report, we had 519 stockholders of record of our common stock. Dividends We have not declared any cash dividends on our common stock since our inception and do not anticipate paying any dividends in the foreseeable future. We plan to retain future earnings, if any, for use in our business. Any decisions as to future payments of dividends will depend on our earnings and financial position and such other facts, as the Board of Directors deems relevant. 9 Reports to Stockholders We are currently subject to the information and reporting requirements of the Securities Exchange Act of 1934 and will continue to file periodic reports, and other information with the SEC. We intend to send annual reports to our stockholders containing audited financial statements. Transfer Agent The transfer agent and registrar for Mach One’s common stock is Stalt, Inc., 671 Oak Grove Avenue Suite C, Menlo Park, CA 94025 Telephone: (650) 321-7111. Recent Sales of Unregistered Securities On February 17, 2009, pursuant to an agreement, Mach One issued 2,273,333 shares of common stock valued at $170,500 ($0.075 per share) for professional services related to the issuance of short-term convertible notes payable. On February 18, 2009, Mach One issued 500,000 shares of Series B Convertible Preferred Stock (the “Series B Preferred Stock”) to the Thomsen Group, LLC (“Thomsen”) for the purchase of all of the assets of Modular Process Contractors, LLC (“MPC”). Each share of Series B Preferred Stock is convertible into two shares of Mach One common stock. On February 20, 2009, pursuant to a Plan and Agreement of Reorganization, Mach One issued 8,000,000 shares of its common stock and 8,000,000 shares of Series C Convertible Preferred Stock (“Series C Preferred Stock”) in exchange for all of the issued and outstanding common stock of Ceres Organic Harvest, Inc. (Ceres). Each share of Series C Preferred Stock is convertible into one share of Mach One’s common stock. On April 13, 2009, pursuant to an agreement, Mach One issued 400,000 shares of common stock valued at $30,000 ($0.075 per share) for professional services related to the issuance of the short-term convertible note payable. On May 13, 2009, Mach One issued 2,346,698 shares of common stock valued at $23,467 ($0.01 per share) for the conversion of a note payable under the terms of the original agreement. 10 On May 20, 2009, Mach One issued 2,000,000 shares of common stock valued at $200,000 ($0.10 per share) for the retention of an investment banking firm for services performed during the quarter. On June 2, 2009, Mach One issued 5,000,000 shares of common stock for the conversion of 1,000,000 shares of Series A Convertible Preferred Stock, valued at $50,000 ($0.01 per share), under the terms of the agreements. On various dates during the three months ended June 30, 2009, Mach One issued 3,189,505 shares of common stock (at prices of $0.045 and $0.075 per share) for the conversion of $160,000 of short-term notes payable and $8,546 of related accrued interest under the terms of the agreements. On various dates during the three months ended June 30, 2009, Mach One issued 2,220,000 shares of common stock valued at $166,500 for consulting services provided during the three months ended June 30, 2009. On July 31, 2009, Mach One issued 500,000 shares of common stock valued at $50,000 ($0.10 per share), to an employee of the Company as a retention bonus. On July 31, 2009, Mach One issued 2,500,000 shares of common stock for the conversion of 4,420,000 shares of Series A Convertible Preferred Stock, valued at $221,000 (approximately $0.09 per share), under the terms of the agreements. On various dates during the three months ended September 30, 2009, Mach One issued 31,488,072 shares of common stock(at prices of $0.045 and $0.075 per share) for the conversion of $1,937,984 of short-term notes payable and $167,955 of related accrued interest under the terms of the agreements. On various dates during the three months ended September 30, 2009, Mach One issued 1,010,284 shares of common stock valued at $105,292 (at approximately $0.10 per share) for consulting services provided during the three months ended September 30, 2009. On various dates during the three months ended December 31, 2009, Mach One issued 2,099,841 shares of common stock valued at $145,987 (approximately $0.07 per share) for consulting services provided during the three months ended December 31, 2009. On various dates during the three months ended December 31, 2009, Mach One issued 725,000 shares of common stock valued at $58,000 ($0.08 per share) for the purchase of inventory. On various dates during the three months ended December 31, 2009, Mach One issued 500,159 shares of common stock valued at $39,850 (approximately $0.08 per share) for a retention bonus to an employee of the Company. On various dates during the three months ended December 31, 2009, Mach One issued 6,000,000 shares of common stock for the conversion of 6,000,000 shares of Series C preferred stock of the Company. All of the investors above are sophisticated individuals who had the opportunity to review all of the Company’s SEC filings and to discuss with the officers and directors of the Company the business and financial activities of the Company.All the investors acquired their warrant, shares and/or exchange notes for investment and not with a view toward distribution. All of the stock certificates and exchange notes issued, or to be issued upon conversion or exercise, to the warrant holder, the thirty Pacific Rim shareholders and the stock certificates issued to Thomsen and to the six Ceres shareholders have been, or will be, affixed with an appropriate legend restricting sales and transfers.Therefore, based on the foregoing, the company issued the shares and Exchange Notes in reliance upon the exemptions from registration provided by Section 4(2) of the Securities Act of 1933 and/or Regulation D, there under 11 Additional Information Copies of our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8−K, and any amendments to those reports, are available free of charge on the Internet at www.sec.gov. All statements made in any of our filings, including all forward-looking statements, are made as of the date of the document, in which the statement is included, and we do not assume or undertake any obligation to update any of those statements or documents unless we are required to do so by law. ITEM 6. SELECTED FINANCIAL DATA. Not required under Regulation S-K for “smaller reporting companies.” ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited consolidated financial statements and related notes that appear elsewhere in this filing. Cautionary Note Regarding Forward-Looking Statements Some of the statements made in this section of our report are forward-looking statements. These forward-looking statements generally relate to and are based upon our current plans, expectations, assumptions and projections about future events. Our management currently believes that the various plans, expectations, and assumptions reflected in or suggested by these forward-looking statements are reasonable. Nevertheless, all forward-looking statements involve risks and uncertainties and our actual future results may be materially different from the plans, objectives or expectations, or our assumptions and projections underlying our present plans, objectives and expectations, which are expressed in this section. In light of the foregoing, prospective investors are cautioned that the forward-looking statements included in this filing may ultimately prove to be inaccurate—even materially inaccurate. Because of the significant uncertainties inherent in such forward-looking statements, the inclusion of such information should not be regarded as a representation or warranty by Mach One Corporation or any other person that our objectives, plans, expectations or projections that are contained in this filing will be achieved in any specified time frame, if ever. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. General Overview Overview In 2006, Mach One acquired VDx, a biotech company that specialized in immune/gamma globulin solutions (Iggs)for the equine and bovine markets. This organization, now operating as the Animal Wellness Group (AWG) is focused on creating targeted products that deliver positive impact on animal wellness.Products are currently marketed under the Bridge™ brand name. Using proprietary and patented protections, Bridge™ solutions provide vital wellness advantages and are currently focused on bovine herds facing a broad spectrum of stressful conditions. Mach One has continued to grow and today is a strong and vibrant organization with a commitment to innovative product development for other animal species as well as the human market. Mach One and AWG are headquartered in Belgium, Wisconsin. 12 Most recently, Mach One acquired Ceres Organic Harvest Inc. (Ceres) —a transaction that closed Feb. 21, 2009.Ceres is now part of the Mach One Organics and Sustainables Group (OSG). Along with its subsidiary, Organic Grain and Milling Inc. (OGM), Ceres and OGM supplies organic grain and grain-based ingredients to the food, feed and dairy industries, including varieties of wheat, flour, oats, corn, flax, barley and other products. Ceres is currently launching a new line of oat-based products using a proprietary oat cultivar with substantially higher fiber and beta-glucan content, which was developed in a cooperative breeding program between the North Dakota State University and the United States Department of Agriculture’s (USDA) Agricultural Research Service. Ceres and OGM operate a grain elevator in North Dakota, with corporate offices in St. Paul, Minnesota. The integration of organic foods and animal feeds to the Mach One package of global wellness solutions extends Mach One’s reach as well as its ability to expand its success in sustainable bio-solutions. OSG is headquartered in Minneapolis, Minnesota. Modular Process Constructors, LLC (dba MPS-BioPharm)—a transaction that closed Feb. 19, 2009— is now part of Mach One’s BioPharm Process Systems Group and engages in the design and manufacture of constructed systems for the biopharmaceutical industry. It offers process modules and skids, custom tanks and vessels, and sanitary stainless steel flow equipment, along with professional project management, design qualifications, detail design, component procurement, schedule metrics and reporting. With the addition of MPS-BioPharm, it enables Mach One to accelerate production of biopharmaceutical, Nutraceutical, and Bridge™ Iggs on a global basis. The BioPharm Process Systems Group is headquartered in Kenosha, Wisconsin. Today Mach One and its three Operating Groups—Animal Wellness, Organics and Sustainables, and BioPharm Process Systems—offer a broad range of solutions to global health problems, from helping calves develop immunity at birth to carefully managing organic grain crops, to testing equipment that helps detect compromised food products long before they can cause a problem. We have not generated significant operating revenues, and as of December 31, 2009 we had incurred a cumulative consolidated net loss from inception of $14,636,624. For the years ended December 31, 2009 and 2008, our consolidated net losses were $10,891,864 and $1,474,877 respectively. Our current liabilities exceed current assets by $1,923,585. Although we completed a convertible debt financing with gross proceeds of approximately $2,250,000 in November 2008 and January 2009, we require significant additional funding in order to achieve our business plan. We believe that our current cash position will be able to sustain our proposed operations for 3-6 months. Over the next 18 months, in order to have the capability of achieving our business plan, we believe that we will require at least $5,000,000 in additional funding. We will attempt to raise these funds by means of one or more public or private offerings of debt or equity securities or both. We do not believe that the required funds could be generated from the increased cash flows of our divisions as they become fully integrated. Results of Operations Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 Net sales for year ended December 31, 2009 were $4,897,438 compared to $104,166 for the same period last year. Net sales increased due to increased revenues from the acquisitions of Ceres (approximately $4,606,000) and MPS (approximately $216,000). This was offset by a slight decrease (approximately $30,000) in sales at Animal Wellness. Cost of goods sold were $4,807,510 for the year ended December 31, 2009 compared to $34,753 for the year ended December 31, 2008. This increase was primarily due to the acquisitions of Ceres (approximately $4,650,000) and MPS (approximately $129,000). There were no significant changes in cost of goods sold of Animal Wellness between the periods presented. Gross profit for the year ended December 31, 2009 was $89,928 compared to $69,413 for the same period last year. Gross profit increased due to increased sales margins with the acquisition of MPS (approximately $87,000). This was offset by a negative gross profit at Ceres (approximately $44,000) and a decrease in gross profit for Animal Wellness (approximately $22,000) in the current period. 13 Operating expenses increased to $10,223,080 in the year ended December 31, 2009 from $1,393,219 in the same period in 2008. The increase is due to the impairments of goodwill, intangibles and property and equipment of $3,438,466, $1,652,526 and $287,033, respectively and to additional personnel in Animal Wellness and costs associated with additional employees and facilities from the acquisition of Ceres and MPS (approximately $3,400,000). We impaired the goodwill related to the acquisition of PRF as the Company determined, subsequent to the acquisition date, to not pursue operating plans related to PRF, but instead to liquidate the assets acquired for use as working capital. We impaired certain intangible assets related to the acquisition of Ceres as we subsequently determined that we would not be able to achieve financial and operational objectives. We impaired certain equipment related to AWG as we abandoned our initial plan to provide products to large dairies utilizing this equipment. Interest expense for the year ended December 31, 2009 was $639,206 compared to $151,071 for the same period last year. Interest expense increased due to the issuance of short term notes payable during the two quarters ended March 31, 2009 and due to the debt incurred with acquisition of Ceres. Loss on sale of marketable securities for the year ended December 31, 2009 was $223,087 compared to $0 for the same period last year. The loss on sale of marketable securities is attributable to the sale of marketable securities acquired with the acquisition of PRF in 2008. We liquidated those securities as planned during 2009 to provide cash for operations. Liquidity and Capital Resources We had a cash balance of $79,902 as of December 31, 2009 and a cash balance of $635,334 as of December 31, 2008. The value of our marketable securities on December 31, 2009 decreased to $4,223 from $483,900 as of market close on December 31, 2008. The decrease is due to the decline in market values and sales generating $244,525 in cash. Accounts receivable as of December 31, 2009 increased to $385,794 from $44,603 at December 31, 2008 due to the acquisitions of Ceres (approximately $261,000) and MPS (approximately $78,000) as of December 31, 2009. Inventory as of December 31, 2009 increased to $323,058 from $0 at December 31, 2008 due to the acquisitions of Ceres (approximately $320,000) and MPS (approximately $2,000) as of December 31, 2009. Total assets at December 31, 2009 are $3,263,110 compared to $6,196,748 at December 31, 2008. This decrease is attributable to the acquisitions of Ceres and MPS offset by an impairment to goodwill originally recorded in 2008 of approximately $3,400,000 related to the acquisition of PRF. As of December 31, 2009, we have current liabilities totaling $3,197,518 compared to $1,223,904 at December 31, 2008. The increase is due to; an increase in accounts payable, which is due to an increase at Animal Wellness (approximately $260,000), the acquisitions of Ceres (approximately $1,194,000) and MPS (approximately $50,000) as of December 31, 2009, an increase in accrued expenses at Animal Wellness of approximately $140,000, deferred revenues of approximately $24,000 from the acquisition of MPS and an increase in short-term notes payable of approximately $250,000. Long term debt as of December 31, 2009 is $3,504,130 compared to $3,164,268 at December 31, 2008. This increase is due to the liability for intangible assets acquired from Platte Valley Bank of approximately $240,000 and the accretion of interest on certain notes of approximately $156,000. This is offset by payments and conversions of notes of approximately $50,000. Operating Activities Net cash used in operations increased to $1,845,154 during the year ended December 31, 2009 from $929,742 during the year ended December 31, 2008. The decrease in operating cash flows was primarily due to the acquisitions of Ceres and MPS (which had losses in their operations), the use of funds to establish operations for the Animal Wellness Group, an increase in net loss and significant changes in working capital levels from the prior year. More specifically, the changes in working capital in the year ended December 31, 2009 included increases in accounts payable and accrued expenses, and a decrease in accounts receivable, other assets, and inventory, net of the acquisitions of Ceres and MPS. Accounts receivable decreased, net of the acquisition of Ceres due to a continuing trend toward decreased sales at Ceres. The decrease in inventory, net of acquisitions is primarily a result of a reduction of Ceres inventory levels to generate working capital. The increase in accounts payable and accrued expenses, net of acquisitions was driven by our current lack of capital. 14 Investing Activities Net cash used in investing activities decreased to $22,527 during the year ended December 31, 2009 compared to $60,159 of cash being provided by investing activities during the year ended December 31, 2008. The decrease was due to increased property and equipment purchases during 2009 and to cash acquired of approximately $330,000 from the acquisition of PRF in 2008. Financing Activities Net cash provided by financing activities during the year ended December 31, 2008 was $1,312,249, compared to $1,497,989 during the year ended December 31, 2008. The primary reasons for the decrease in cash provided by financing activities were the net purchases of the Company’s stock for Treasury (approximately $240,000) in 2009 and by payments made on short term notes payable and long term debt (approximately $160,000) in 2009. Given our low cash position, our near term focus in fiscal 2010 continues to be to reduce expenses and create positive operating cash flow from our Organics and Sustainables Group.We strive in the current year to add revenues while holding expenses relatively flat.We believe that we will need to raise $1.2 million in short term funding to cover our needs through June 30, 2010.Coincident with our short term funding, we will start seeking an additional $5 to $6 million to fund expansion in the years ahead.If we succeed in raising such amounts, we believe that we would have sufficient capital to fund our operations and expansion plans indefinitely. Certain vendors have been asking for past due payments in the past 12 months.In those cases where we do not have an express agreement with vendors, it is possible that a vendor may demand payment or refuse to provide services that are critical to the ability of the Company to either continue to operate or to timely filerequired reports with the SEC.If any such risks materialize, it would likely decrease our likelihood of obtaining financing on terms acceptable to us, if at all.In addition, if we fail to reach sales revenue objectives (for any reason, including due to continued poor real estate and credit market conditions beyond our control), additional financing may not be available on terms favorable to us, if at all. If additional funds are raised by the issuance of our equity securities, such as through the issuance and exercise of common stock, then existing stockholders will experience dilution of their ownership interest. If additional funds are raised by the issuance of debt or other types of (typically preferred) equity instruments, then we may be subject to certain limitations in our operations.Issuance of such securities may have rights senior to those of the then existing holders of our common stock. If adequate funds are not available or not available on acceptable terms, we may be unable to fund expansion, develop or enhance products or respond to competitive pressures. Our longer-term working capital and capital requirements will depend upon numerous factors, including revenue and profit generation, the cost of filing, prosecuting, defending, and enforcing patent claims and other intellectual property rights, competing technological and market developments, collaborative arrangements. Additional capital will be required in order to attain our goals. We cannot assure you that funds from our future operations orfunds provided by our current financing activities will meet the requirements of our operations, and in that event, we will continue to seekadditional sources of financing to maintain liquidity. We are actively pursuing all potential financing options as we look to secure additional funds to both stabilize and to grow our business operations. Our management will review any financing options at their disposal, and will judge each potential source of funds on its individual merits. We cannot assure you that we will be able to secure additional funds from debt or equity financing, as and when we need to, or if we can, that the terms of this financing will be favorable to us or our stockholders. 15 Off-balance Sheet Arrangements We have no off-balance sheet arrangements. Recent Accounting Pronouncements Refer to Note 2. Summary of Significant Accounting Policies in our consolidated financial statements for a discussion of recent accounting pronouncements. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures. We evaluate these estimates on an on-going basis. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be those most important to the portrayal of our results of operations and financial condition: Revenue Recognition. The Company recognizes revenue when persuasive evidence of an arrangement exists, transfer of title has occurred, the selling price is fixed or determinable, collection is reasonably assured and delivery has occurred per the contract terms. For certain contracts of MPS, the Company recognizes revenue based on the percentage of completion method. Revenue is deferred when customer billings exceed revenue earned. Income Taxes. We account for income taxes using an asset and liability approach to financial accounting and reporting for income taxes.Accordingly, deferred tax assets and liabilities arise from the difference between the tax basis of an asset or liability and its reported amount in the consolidated financial statements.Deferred tax amounts are determined using the tax rates expected to be in effect when the taxes will actually be paid or refunds received, as provided under currently enacted tax law.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Income tax expense or benefit is the tax payable or refundable, respectively, for the period plus or minus the change in deferred tax assets and liabilities during the period.We have recorded a full valuation allowance for our net deferred tax assets as of December 31, 2009 and 2008 because realization of those assets is not reasonably assured. We will recognize a financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant tax authority. Accounts Receivable.Accounts receivable arise in the normal course of business in selling products to customers.Concentrations of credit risk with respect to accounts receivable arise because the Company grants unsecured credit in the form of trade accounts receivable to its customers. Accounts are written off as they are deemed uncollectible based upon a periodic analysis of specific customers, taking into consideration the age of past due accounts and the customer’s ability to pay. 16 Inventory.The Company maintains its inventory on a perpetual basis utilizing the first-in first-out (FIFO) method.Inventories have been valued at the lower of cost or market. As of December 31, 2009 and December 31, 2008, management has not established an obsolescence reserve for inventory, as we believe that all inventory is usable and that market values of all inventories exceed cost. Property and Equipment.Property and equipment is reported at cost less accumulated depreciation.Maintenance and repairs are charged to expense as incurred.The cost of property and equipment is depreciated over the following estimated useful lives of the related assets: Building 39 years Furniture & Fixtures 7 years Machinery & Equipment 5 years Long-Lived and Amortizable Intangible Assets.The Company periodically evaluates the carrying value of long-lived and amortizable intangible assets to be held and used, including but not limited to, capital assets, when events and circumstances warrant such a review.The carrying value of a long-lived or amortizable intangible asset is considered impaired when the anticipated undiscounted cash flow from such asset is less than its carrying value.In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value of the long-lived or amortizable intangible asset.Fair value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved.Losses on long-lived and amortizable intangible assets to be disposed of are determined in a similar manner, except that fair values are reduced for the cost to dispose.The Company has reviewed long-lived and amortizable intangible assets with estimable useful lives and determined that the remaining net carrying value, after impairing certain assets in 2009,is recoverable in future periods. Goodwill.Goodwill is the excess of cost of an acquired entity over the amounts assigned to assets acquired and liabilities assumed in a business combination. Goodwill is not amortized. We evaluate the carrying value of goodwill annually during the quarter ending December 31, and between such annual evaluations if events occur or circumstances change that would indicate a possible impairment. We use a discounted cash flow model based on management’s judgment and assumptions to determine the estimated fair value of the Company. An impairment loss generally would be recognized when the carrying amount of the Company’s net assets exceeds the estimated fair value of the reporting unit. Fair Value of Financial Instruments.The respective carrying value of certain on-balance sheet financial instruments approximates their fair values.These financial instruments include cash, accounts receivable, accounts payable and accrued liabilities, and notes payable.Fair values were assumed to approximate cost or carrying values as most of the debt was incurred recently and the assets were acquired within one year.Management is of the opinion that the Company is not exposed to significant interest, credit or currency risks arising from these financial instruments. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required for smaller reporting companies. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm F-1 to F-2 Consolidated Balance Sheets as of December 31, 2009 and 2008 F-3 Consolidated Statements of Operations for Each of the Two Years in the Period Ended December 31, 2009 F-4 Consolidated Statements of Changes in Stockholders' Equity (Deficit)for Each of the Two Years in the Period Ended December 31, 2009 F-5 Statements of Cash Flows for Each of the Two Years in the Period Ended December 31, 2009 F-6 Notes to Consolidated Financial Statements F-7 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Mach One Corporation Belgium, Wisconsin We have audited the accompanying consolidated balance sheet of Mach One Corporation as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity (deficit) and cash flows for the year then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. The consolidated financial statements of Mach One Corporation as of December 31, 2008, were audited by other auditors whose report dated April 13, 2009, expressed an unqualified opinion on these statements. We conducted our audit in accordance with the standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the 2009 consolidated financial statements referred to above present fairly, in all material respects, the financial position of Mach One Corporation as of December 31, 2009 and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 3 to the consolidated financial statements, the Company has suffered losses from operations since its inception.This factor raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moquist Thorvilson Kaufmann Kennedy & Pieper LLC Edina, Minnesota April 16, 2010 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Mach One Corporation We have audited the accompanying balance sheets of Mach One Corporation as of December 31, 2008 and 2007, and the related statements of operations, stockholders’ equity and cash flows for each of the years in the two-year period ended December 31, 2008. Mach One Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Mach One Corporation as of December 31, 2008 and 2007 and the results of its operations and its cash flows each of the years in the two-year period ended December 31, 2008 in conformity with accounting principles generally accepted in the United States of America. /s/ Larry O’Donnell, PC Larry O’Donnell, PC Aurora, Colorado April 13, 2009 F-2 MACH ONE CORPORATION CONSOLIDATED BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Accounts receivable pledged as collateral - Marketable securities Inventory - Other current assets Total Current Assets Property and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Short-term notes payable and other debt Deferred revenue - Current portion of long-term debt obligations - Total Current Liabilities Long-term debt, net of current portion STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $.05 par value, 10,500,000 shares authorized, 2,500,000 and 5,420,000 shares issued and outstanding atDecember 31, 2009 and December 31, 2008, respectively, liquidation preference of $1,500,000 and $0 atDecember 31, 2009 and December 31, 2008, respectively Common stock, $.001 par value, 239,500,000 shares authorized, 181,346,946 and 111,094,054 shares issued and outstanding atDecember 31, 2009 and December 31, 2008, respectively Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) - Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements F-3 MACH ONE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended December 31, Sales, net $ $ Cost of goods sold Gross profit Operating expenses Property and equipment impairments - Intangible asset impairments - Goodwill impairment - Loss from operations ) ) Other expense: Realized loss on sale of marketable securities ) - Interest expense ) ) Total other expense ) ) Loss before provision for income taxes ) ) Income tax provision - - Net loss ) ) Less: Net loss attributable to non-controlling interest in variable interest entity - Net loss attributable to Mach One Corporation $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these consolidated financial statements F-4 MACH ONE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock Common Stock Treasury Paid in Accumulated Accumulated Shares Amount Shares Amount Stock Capital OCI Deficit Total Balance December 31, 2007 $ $ $
